          Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 1 of 33




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


AD ASTRA RECOVERY SERVICES, INC.,

                            Plaintiff,

v.                                                               Case No. 18-1145-JWB

JOHN CLIFFORD HEATH, ESQ., et al.,

                            Defendants.


                                      MEMORANDUM AND ORDER

          This matter comes before the court on the following motions for summary judgment and

supporting memoranda: Defendants’ joint motion for summary judgment (Docs. 268, 269, 285,

286, 287, 310, 318, 334, 340); Defendant Fullman’s motion for summary judgment (Docs. 272,

273, 282, 306, 316, 338); and Defendant Jones’ motion for summary judgment (Docs. 276, 277,

308, 317, 337).1 The motions have been fully briefed and the court is prepared to rule. For the

reasons stated herein, the joint motions for summary judgment are DENIED IN PART AND

GRANTED IN PART. Fullman’s motion for summary judgment and Jones’ motion for summary

judgment are DENIED.

     I.       Uncontroverted Facts and Statutory Background

          The following statement of facts are taken from the parties’ submissions and the

stipulations in the pretrial order.2 Factual disputes about immaterial matters are not relevant to the


1
  Plaintiff also moves for permission to file a surreply. (Doc. 344.) Plaintiff’s surreply addresses both the pending
summary judgment motions and Defendants’ Daubert reply brief regarding Plaintiff’s expert. With respect to the
current motions before the court, Plaintiff’s argument in the surreply raises issues that were already in the briefing and
do not need to be further expanded. With respect to the Daubert motion, Plaintiff argues that Defendants raised a new
argument and additional supporting documents in the reply brief. This court does not consider new arguments in a
reply brief. Therefore, Plaintiff’s motion is denied.
2
  Although Defendants included a section of background with citations to the record, these statements were not
included in the factual statement and therefore are not included in this recitation. See D. Kan. R. 56.1(a).

                                                            1
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 2 of 33




determination before the court. Therefore, immaterial facts and factual averments that are not

supported by the record citations are omitted. Legal conclusions are also not proper facts.

Defendants also object to Plaintiff’s exhibits that are from other litigation, including deposition

excerpts and the pretrial order from another action, CBE Group v. Lexington Law Firm, Case No.

3:17-cv-02594-L (N.D. Tex.). With respect to the excerpts from Fed. R. Civ. P. 30(b)(6)

depositions in the CBE Group action, the court finds that these exhibits are admissible as they are

not hearsay. They are statements of an opposing party under Rule 801(d)(2)(A) and (D). Although

Defendants generally object to the court’s considerations of these deposition excerpts, they make

no argument as to any specific testimony. With respect to the stipulations in the pretrial order

governing the CBE Group case, those stipulations were agreed to for that action and Plaintiff

makes no showing that the stipulations are binding beyond that case. The court declines to

consider this exhibit on summary judgment.

       Plaintiff Ad Astra is a debt collector and data furnisher. Plaintiff brings claims under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§1962(c) and (d), and

a Kansas common law fraud claim. (Doc. 257-1.) As a debt collector, Plaintiff collects debts

primarily on behalf of one client, CURO Group Holdings Corp. (“CURO”). (Id. at 3.) Plaintiff is

subject to the provisions in the Fair Credit Reporting Act (“FCRA”), Fair Debt Collection Practices

Act (“FDCPA”), and state laws applicable to debt collection. Defendant John C. Heath, Attorney

at Law, PC d/b/a Lexington Law Firm (“Lexington Law”) is a law firm that provides services to

its clients, including credit repair services. (Id.) Lexington Law’s principal place of business is in

North Salt Lake City, Utah. Lexington Law employs attorneys in house and it also engages law

firms in certain states to serve as “of counsel.” (Id.) John Heath is the Directing Attorney of

Lexington Law. Defendant Kevin Jones was previously employed by Lexington Law as the



                                                  2
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 3 of 33




Directing Attorney of Operations and Chief Compliance Officer (“CCO”). In the role of CCO,

Jones was responsible for the day to day operation of Lexington Law’s compliance program.

(Docs. 277 at 2; 308 at 5.) Jones implemented a compliance framework and investigated matters

raised by consumers. In the role as Directing Attorney of Operations, Jones hired in house

attorneys to work for Lexington Law and directly managed the full-time Lexington Law attorneys.

Defendant Adam Fullman is a principal at Fullman Law Firm and serves as of counsel to Lexington

Law’s clients in California. (Docs. 273 at 2, 306 at 5.) Defendant Jeffrey Johnson served as the

Co-CEO of Defendants PGX Holdings, Inc. (“PGX”), Progrexion Holdings, Inc., Progrexion

Teleservices, Inc. (“Teleservices”), Progrexion ASG, Inc., Progrexion Marketing, Inc., and

Progrexion IP, Inc. (collectively referred to as “the Progrexion entities”) prior to his retirement in

April 2020. (Doc. 257-1 at 3.) PGX and Progrexion Holdings are both holding companies. The

remaining Progrexion entity Defendants are subsidiaries of Progrexion Holdings. According to

Defendants, some of these Progrexion entities essentially provide services to Lexington Law as

vendors. (Doc. 334-5 at 80:19-24.) For example, ASG provides services to Lexington Law which

include paying its bills and managing its bank accounts. (Docs. 318 at 23; 334 at 5.)

       Relevant to the issues in this case, the FCRA gives consumers the right to have negative

information on their credit reports, which are generated by Equifax, Experian, and TransUnion

(the “Bureaus”), referred to as “tradelines,” investigated for accuracy. A consumer may submit a

dispute by: (1) submitting it directly to the Bureau that generated the report with the negative

tradeline; (2) submit a dispute to the “reseller” of the negative tradeline; or (3) submit a direct

dispute to the data furnisher that provided the negative information.            See 15 U.S.C. §§

1681i(a)(1)(A), 1681s-2(a)(8). Upon receiving notice of a dispute, the person who provided the

negative information must conduct an investigation, review the information provided by the



                                                  3
          Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 4 of 33




consumer, and report the results of the investigation within 30 days. Id. § 1681s-2(a)(8)(E). The

investigation requirement does not apply to a dispute submitted by a credit repair organization

(“CRO”). Id. § 1681s-2(a)(8)(G). A dispute submitted by a CRO is considered a frivolous dispute.

Id. § 1681s-2(a)(8)(F); 12 C.F.R. § 1022.43(f). An investigation is also not required when “the

furnisher has a reasonable belief” that a CRO submitted or prepared the dispute for the consumer

or the dispute is submitted on a form supplied to a consumer by a CRO. 12 C.F.R. § 1022.43(b)(2).

The applicable statute defines a CRO as a

         person who uses any instrumentality of interstate commerce or the mails to sell,
         provide, or perform (or represent that such person can or will sell, provide, or
         perform) any service, in return for the payment of money or other valuable
         consideration, for the express or implied purpose of--

         (i) improving any consumer's credit record, credit history, or credit rating; or
         (ii) providing advice or assistance to any consumer with regard to any activity or
         service described in clause (i)…

15 U.S.C. § 1679a(3). Lexington Law is registered as a credit services organization in both Utah

and California under those states’ statutes regarding credit repair agencies, which are similar in

definition to the federal statute.3 (Doc. 318-13.) A brief history of the Credit Repair Organizations

Act (“CROA”), 15 U.S.C. § 1679, et seq., explains why Congress exempted CRO disputes from

the investigation requirement.




3
  See Cal. Civ. Code § 1789.12 (“Credit services organization” means a person who, with respect to the extension of
credit by others, sells, provides, or performs, or represents that he or she can or will sell, provide or perform, any of
the following services, in return for the payment of money or other valuable consideration: (1) Improving a buyer's
credit record, history, or rating. (2) Obtaining a loan or other extension of credit for a buyer.” Utah Code Ann. § 13-
21-2 (3)(a)(“Credit services organization” means a person who represents that the person or an employee is a debt
professional or credit counselor, or, with respect to the extension of credit by others, sells, provides, or performs, or
represents that the person can or will sell, provide, or perform, in return for the payment of money or other valuable
consideration any of the following services:(i) improving a buyer's credit record, history, or rating; (ii) providing
advice, assistance, instruction, or instructional materials to a buyer with regard to Subsection (3)(a)(i); or (iii) debt
reduction or debt management plans.” Notably, under the Utah statute, an attorney is exempted from status as a credit
services organization if his or her services are incidental to his or her practice as an attorney. Id. § 13-21-2(3)(b).

                                                           4
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 5 of 33




       Congress enacted the CROA to ensure that buyers of CROs’ services were provided with

information necessary to make an informed decision and to protect the public from unfair or

deceptive advertising. 15 U.S.C. § 1679(b). Congress was concerned with entities that were

leading consumers to believe that all adverse information in a consumer report could be deleted.

The legislative history explains that

        [T]he “Credit Repair Organization Act,” addresses credit repair fraud. As
       consumers have experienced problems with the consumer reporting industry, credit
       repair organizations have emerged offering, for a fee, to help consumers eliminate
       adverse information from consumer reports. While some of these organizations
       may benefit consumers, the Committee is aware that a number of fraudulent credit
       repair organizations have inappropriately led consumers to believe that adverse
       information in consumer reports can be deleted or modified regardless of the
       accuracy of the information.

S. Rep. 103–209, *7 (1993), 1993 WL 516162.

       The House Report also explains that some CROs had marketed services to consumers and

led them to believe that adverse information can be deleted even if it is accurate and that their

practice was to “inundate[e] consumer reporting agencies with so many challenges to consumer

reports that the reinvestigation system breaks down, and the adverse, but accurate, information is

deleted.” H.R. Rep. No. 103–486, at 57 (1994), 1994 WL 164513. Plaintiff essentially alleges that

Lexington Law operates in this same manner.

       Lexington Law, along with Progrexion Marketing, markets Lexington Law as a leading

credit repair law firm. (Doc. 310-47.) Consumers are referred to Lexington Law from Teleservices

by intake agents. These consumers may have originally been transferred to an intake agent with

Teleservices after calling one of the numerous “hot swap” partners that are affiliated with

Teleservices. (Doc. 310-5 at 121:7-25.) For example, a consumer might have initially called a

hot swap partner for a loan but was informed that he needed to repair his credit prior to receiving

a loan. (Doc. 318-16 at 3.) These hot swap partners are paid for referring clients to Lexington

                                                5
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 6 of 33




Law. (Doc. 310-34 at 174-175.) Teleservices employs approximately 1,100 intake agents. (Docs.

318 at 21, 334 at 5.) During an intake call, Teleservices’ agents may offer consumers a free credit

repair consultation based on their credit situation. (Docs. 318 at 22, 334 at 5.) Teleservices’ agents

then provide the consumers with an engagement agreement for Lexington Law. Commissions are

earned by the referring agent after a consumer signs the engagement agreement. (Doc. 310-5 at

109:3-25.)   Lexington Law does not perform any services for a consumer client until the

engagement agreement is executed. According to Lexington Law, a consumer or a Lexington Law

employee can talk to an attorney by calling a hotline that is answered by an attorney during

business hours.    (Doc. 334-5 at 45:7-12, 147:10-19.)        If the consumer enrolls as a client,

Teleservices will start the dispute process. This process involves providing a consumer with the

option of disputing all negative items on his or her credit report or going through the report item

by item. (Docs. 318 at 22, 334 at 5.) The consumer can access his or her account on Case Valet,

which is a program for Lexington Law’s clients. In the “case valet, the consumer client chooses

how he or she wishes Lexington Law to challenge the negative items on his or her credit report.”

(Doc. 318-31 at 9.)

       The engagement agreement, which is signed by Lexington Law’s consumer clients,

provides the following language that is applicable to this action:

       You understand Communications sent by Lexington to Furnishers and Bureaus on
       your behalf will be sent in your name, and will not be identified as being sent by
       Lexington. Copies of written Communications will be provided to you upon
       request.

                                                 ***

       You agree that Lexington may act as your non-exclusive agent and attorney in fact,
       on your behalf, for the limited purposes of: . . .
       (b) disputing, challenging, or investigating with Bureaus as applicable, at your
       direction and within our professional judgment, inaccurate, unfairly reported,
       incomplete, or unsubstantiated information on such disclosures and reports; . . .

                                                  6
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 7 of 33




       (d) investigating and/or verifying information provided by Furnishers to Bureaus;
       and
       (e) signing letters on your behalf and in your name.

(Doc. 269-5 at 9, 11.)

       The consumer client engages Lexington Law’s services based on a tiered system.

Basically, the consumer clients pay a monthly fee which is dependent on the number of

communications - disputes - sent to the Bureaus and Furnishers, such as Plaintiff. (Id. at 3-6.) The

greater number of disputes, the higher the fee.

       Since 2014 through the filing of Plaintiff’s Amended Complaint, Lexington Law sent

Plaintiff at least 595,117 letters on behalf of consumers. The letters originate under a patented

process, that patent for which is owned by Progrexion IP. This patent is licensed to Lexington

Law and is used to generate dispute letters from a bank of form letters. (Doc. 334 at 5.) The form

letters were previously drafted and approved by attorneys. (Doc. 334-5 at 182:12-16.) An

automated process typically determines which letters from the bank of form letters should be sent

out. (Id. at 182:21-23; Doc. 269-8 at 97:4-25.) In this automated process, the letters are selected

using the information in the Case Valet system. (Doc. 269-8 at 97:4-25.) Under Lexington Law’s

“challenge logic,” a paralegal is trained to challenge a different number of tradelines depending

on what level of service a consumer signed up for. The challenge logic also instructs the paralegal

to challenge only one-third of the negative items at a time in order to avoid “a frivolous response

from the credit bureaus.” (Doc. 318-29.) The dispute letters are not sent under Lexington Law’s

letterhead but sent with the return address reflecting the name of the consumer. The letters are

also signed in the name of the consumer and written in first person. (See id. at 183:16-23, Doc.

310-8) (“Negative credit reporting should be removed from my credit report because my identity

was stolen.”) For example, one letter states the following: “You must provide validation for



                                                  7
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 8 of 33




account information sent to the three consumer reporting agencies for me, [F.K.] for suspect

account.” (Doc. 310-8 at 5.) Another example states: “With this letter, I request that Ad Astra

Recovery Servic [sic] formally substantiate consumer information Ad Astra Recovery Servic [sic]

reported to the major consumer reporting agencies for me, [T.B.], as regards the unvalidated

account...” (Id. at 13). The letters include different font and spelling errors. When Defendant

Jones complained to someone at Lexington back when he first was employed that the letters looked

unprofessional and questioned why the letterhead was not used, he was told that letterhead was

not used because the letters would be less likely to be reviewed by the creditors. (Doc. 308-2 at

43:12-14.)

       Until a couple of years ago, the letters were overnighted from Lexington Law to the

consumer’s state of residence. (Doc. 310-43 at 90:3-18.) Then, they were placed in the regular

mail in the consumer’s state of residence. (Doc. 334-5 at 184:6-25.) The individual dispute letters

are not reviewed by an attorney or a paralegal prior to being sent out. (Docs. 318 at 25; 334 at 5.)

The consumer also does not review the letters prior to them being sent on his or her behalf. (Doc.

310-25 at 60:24-61:4.) The consumer can request to review the letters and will be provided with

the template letter that was sent but not the letter with the electronic signature. (Doc. 334-5 at

133:10-24, 137:5-13.) Lexington Law also advises consumers that disputes cause creditors to go

through a costly investigation process and they will remove negative but accurate items from a

credit report when they get a dispute to avoid the cost. (Docs. 318 at 28;318-37 at 3.) Lexington

Law will also continue to dispute negative tradelines even after the information has been verified.

(Docs. 318 at 28; 310-43 at 111:6-13, 113:16-24.)

       After receiving a letter like the ones at issue in this case, Plaintiff treats it as a “dispute”

coming from an individual consumer. Plaintiff then conducts an investigation and responds to the



                                                  8
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 9 of 33




letter. This takes approximately five to ten minutes, on average. (Doc. 286 at 436:7-10.) Plaintiff

also investigates disputes submitted by attorneys when the dispute reflects that it’s from an

attorney on behalf of a consumer. (Id. at 443:22-444:3.) In responding to these disputes, Plaintiff

spends a similar amount of time that it spends in responding to individual consumer disputes. (Id.

at 444:12-16.) Plaintiff’s policy, however, is to not investigate dispute letters sent “by a credit

repair organization (CRO) that identified themselves as a credit repair organization.” (Doc. 310-

11 at 440:15-24.) Plaintiff considers those disputes frivolous. Id. If a “letter is signed by an

attorney that happens to be a credit repair organization, it’s still considered an attorney dispute.”

(Id. at 446:7-10.) Also, if Plaintiff receives a letter on law firm letterhead, it treats those disputes

as an attorney dispute. (Doc. 287 at 106:4-7.)

       Lexington Law also submits disputes electronically (“e-disputes”) through a web-based

platform called e-OSCAR. The disputes are submitted in a format called an Automated Consumer

Dispute Verification (“ACDV”). These e-disputes are sent directly to the credit bureaus. Although

the ACDV contains a code that signifies the type of e-dispute at issue, e.g. identity fraud, there is

no identifying information that informs Plaintiff if the e-dispute is from a consumer, CRO, or an

attorney. (Doc. 286 at 432:21-433:5.) Also, Lexington Law has contracts with the Bureaus which

contain provisions requiring the Bureaus to treat the electronic disputes as if they were submitted

directly by the consumers. (Doc. 318 at 26 (citing to the agreements); 340 at 7.) The credit bureaus

then send the ACDVs or e-disputes to the debt collector, such as Plaintiff, without identifying the

source of the dispute. (Doc. 269-6 at 430:22-24, 432:7-9.) Between 2014 and mid-2019,

Lexington Law sent at least 687,916 electronic disputes to the Bureaus concerning debts Plaintiff

was trying to collect. (Docs. 318 at 26, 334 at 7.) Because Plaintiff is unaware of who has initiated

the electronic dispute, Plaintiff investigates all disputes, including electronic disputes that may



                                                   9
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 10 of 33




have been initiated by a credit repair organization (“CRO”). (Doc. 269-6 at 429:22-432:13.)

Plaintiff then investigates and responds to the dispute in the same manner. (Id. at 433:3-5.)

Plaintiff also suspends collection efforts on that debt. (Id. at 427:18-24, 431:5-7.)

       Plaintiff contends that Lexington Law discourages their consumer clients from going

through each negative item on their credit reports line-by-line and instead encourages the consumer

clients to dispute all negative items. Defendants dispute this contention and assert that the

consumer clients choose what items to dispute. Plaintiff further contends that Lexington Law does

not perform any investigation to determine the accuracy of a negative item on a consumer’s report.

(Doc. 310 at 20.) A review of the deposition testimony by Cody Johnson in the CBE case states

that Lexington Law communicates with the client to obtain information regarding the debts. (Doc.

310-43 at 62:1-6.) Lexington Law does not take any further action and relies on their clients’

representations.

       Plaintiff has introduced evidence that Lexington Law encourages and assists its consumer

clients in disputing negative items even after the consumer has admitted that the negative items

are accurate. (Doc. 318 at 27; see, e.g., Doc. 318-36 at 7:21-25) (informing a client that she is

encouraged to pay her obligations that she actually owes but that the obligations would be

challenged either way). Lexington Law insists that it only attempts to validate negative tradelines

with respect to the disputes at issue in this case. (Doc. 334 at 7, 10.) Plaintiff has attached letters

as exhibits that seek more than validation, such as assertions that the account does not belong to

the consumer client due to identity theft. (See Doc. 310-8.) Moreover, the engagement agreement

and Lexington Law’s challenge logic suggests that they do challenge the debt of their consumer

clients. (Docs. 269-5; 318-29.)




                                                  10
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 11 of 33




       Plaintiff’s previous President, David Newman, testified that Plaintiff began noticing an

influx of dispute letters that increased gradually over time. (Doc. 269-9 at 34:7-18.) This resulted

in Plaintiff gradually hiring more staff to deal with the consumer dispute letters. (Id.) Newman

and others employed by Plaintiff tried to determine who was sending the dispute letters because

there were similar letters with similar fonts and they would sometimes arrive in full boxes. (Id. at

22:9-25.) Newman testified that they had narrowed the identity of the sender down to Lexington

Law about one year prior to filing this suit although the investigation had begun some time before

that. (Id.) During the investigation, Newman called Plaintiff’s attorney at that time to ask if

Plaintiff had to respond to the dispute letters because they believed that the letters were being sent

by a CRO. (Doc. 310-19 at 30:9-24.) Newman was advised that Plaintiff had to assume that it

was from a consumer because they were not 100 percent sure that they didn’t come from the

consumer. (Id.) In September 2017, Newman spoke with Heath and the chief financial officer of

Lexington Law. (Id. at 57:7-13, 236:14-16.) Newman was told that Lexington Law had a variety

of letters that they used and admitted that the consumers didn’t sign the letters. (Id. at 236:16-25;

237:2-6, 14-16.)

       Plaintiff filed this suit against Defendants in May 2018. (Doc. 1.) The pretrial order in

this case identifies five claims that remain. (Doc. 257-1.) The first four claims allege violations

of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968.

RICO makes it “unlawful for any person employed by or associated with any enterprise engaged

in, or the activities of which affect, interstate or foreign commerce, to conduct or participate,

directly or indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering

activity.” 18 U.S.C. § 1962(c). Specifically, counts one and three alternatively allege violations

of § 1962(c) and assert that Defendants conducted and participated in the enterprise’s affairs



                                                 11
         Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 12 of 33




through a pattern of racketeering activity, namely mail and wire fraud. Counts one and three differ

in that they allege that the enterprise is comprised of certain Defendants. Counts two and four,

also pled alternatively based on the compilation of the enterprise, allege a RICO conspiracy.

Plaintiff has also alleged a claim of fraud under Kansas state law. The state law claim is only

asserted against Lexington Law, Progrexion Holdings, and Progrexion IP. Plaintiff asserts that it

has suffered more than $3 million in compensatory damages due to the statutory investigations

undertaken in responding to the dispute letters at issue and in pausing collections on the debt at

issue. (Doc. 257-1 at 37.)

         Defendants now move for summary judgment on Plaintiff’s claims. With respect to counts

one and three, Defendants argue that Plaintiff has failed to establish racketeering activity in that

there is no evidence of fraud and that Defendants’ conduct did not cause Plaintiff’s loss.

Defendants Johnson and Fullman also move for summary judgment on the basis that there are

insufficient facts to create a genuine dispute regarding their role in the operation or management

of the RICO enterprise or alternate RICO enterprise. With respect to counts two and four,

Defendants argue that the conspiracy claims fail without an underlying RICO violation.

Defendants also move for summary judgment on the state law fraud claim on the basis that there

is no evidence of fraud, Plaintiff did not reasonably rely on the misrepresentations, and Plaintiff’s

damages were not caused by Defendants’ conduct.

   II.      Standard

         Summary judgment is appropriate if the moving party demonstrates that there is no genuine

dispute as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). A fact is “material” when it is essential to the claim, and the issues of fact are

“genuine” if the proffered evidence permits a reasonable jury to decide the issue in either party's



                                                 12
          Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 13 of 33




favor. Haynes v. Level 3 Commc'ns, 456 F.3d 1215, 1219 (10th Cir. 2006). The movant bears the

initial burden of proof and must show the lack of evidence on an essential element of the claim.

Thom v. Bristol—Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2004) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986)). The nonmovant must then bring forth specific facts

showing a genuine issue for trial. Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005).

Conclusory allegations are not sufficient to create a dispute as to an issue of material fact. See

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The court views all evidence and

reasonable inferences in the light most favorable to the nonmoving party. LifeWise Master

Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).

   III.      Analysis

          A. RICO Claim under § 1962(c)

          To prove Plaintiff’s RICO claim, the following must be established: 1) Defendants violated

§ 1962; 2) Plaintiff suffered an injury; and 3) Defendants’ violation is the cause of the injury. Safe

Streets All. v. Hickenlooper, 859 F.3d 865, 881 (10th Cir. 2017). “Sufficiently establishing the

element of causation—both actual and proximate—is crucial to proving any violation of RICO.”

CGC Holding Co., LLC v. Broad & Cassel, 773 F.3d 1076, 1088 (10th Cir. 2014) (citing Bridge

v. Phoenix Bond & Indem. Co., 553 U.S. 639, 656–60 (2008)).

          With respect to the first requirement, a violation of § 1962, Plaintiff must prove that each

Defendant “(1) conducted the affairs (2) of an enterprise (3) through a pattern (4) of racketeering

activity.” Hickenlooper, 859 F.3d at 882 (citation omitted). The pattern of racketeering activity

includes the commission of certain predicate acts, which are specified state or federal offences.

Ogles v. Sec. Benefit Life Ins. Co., 401 F. Supp.3d 1210, 1221 (D. Kan. 2019) (citing In re: EpiPen




                                                  13
         Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 14 of 33




(Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig., 336 F. Supp.3d 1256, 1322

(D. Kan. 2018)); see also 18 U.S.C. § 1961(1).

         The word racketeering tends to evoke images of mobsters and organized criminals,
         and true enough, RICO—at least initially—“was an aggressive initiative to
         supplement old remedies and develop new methods for fighting crime.” Sedima,
         S.P.R.L., 473 U.S. [at] 498; see also id. at 526, (Powell, J., dissenting) (observing
         that “mobsters ... were the clearly intended target of” RICO). But the plain
         language of RICO defines racketeering far more broadly in a way that allows the
         statute to “reach both legitimate and illegitimate” businesses. Id. at 499 [] (internal
         quotation marks omitted). Indeed, among many other qualifying acts, RICO defines
         a racketeering activity as “any act which is indictable under” the federal statute
         outlawing wire fraud—a crime that any modern business could commit. 18 U.S.C.
         § 1961(1)(B); see also 18 U.S.C. § 1343 (outlawing wire fraud).

CGC Holding Co., LLC, 974 F.3d at 1210–11.

         Here, Plaintiff contends that Defendants predicate acts include mail and wire fraud, which

are included under RICO.4 Id. Defendants’ joint motion for summary judgment argues that

Plaintiff failed to establish a dispute of fact as to racketeering activity and that Plaintiff failed to

show causation. (Doc. 268.) Defendants Jones and Fullman separately moved for summary

judgment to argue that they did not direct the affairs of the enterprise. (Docs. 272, 276.) The other

elements of the RICO claims are not at issue. The court will first address the joint arguments

regarding the alleged racketeering activity.

         To assert mail fraud, Plaintiff must establish “(1) the existence of a scheme or artifice to

defraud or obtain money or property by false pretenses, representations or promises, and (2) use

of the United States mails for the purpose of executing the scheme.” Ogles, 401 F. Supp.3d at

1221 (citation omitted). Wire fraud consists of the same first element but requires the use of the

wires for executing the scheme. Id.             A “scheme to defraud is conduct intended or reasonably

calculated to deceive persons of ordinary prudence or comprehension.” United States v. Welch,


4
 In connection with counts 3 and 4, Plaintiff has also alleged that the Progrexion entities engaged in money laundering.
(Doc. 257-1 at 33-34.)

                                                          14
          Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 15 of 33




327 F.3d 1081, 1106 (10th Cir. 2003). The common thread among mail and wire fraud is the

concept of fraud. Tal v. Hogan, 453 F.3d 1244, 1263 (10th Cir. 2006) (citation omitted). Fraud

based on false representations must be established by proving a material false representation. Id.

A scheme to defraud may also be proven by “deceitful concealment of material facts.” United

States v. Gallant, 537 F.3d 1202, 1228 (10th Cir. 2008). In the context of wire fraud, the Tenth

Circuit has held that a misleading omission can be actionable as fraud absent a duty to speak if it

is intended to induce a false belief and resulting action to the advantage of the misleader and the

disadvantage of the misled.” Id. (citing United States v. Cochran, 109 F.3d 660, 665 (10th Cir.

1997)).

          Here, the pretrial order states that

          Defendants devised a scheme and artifice to defraud, and obtain money or property
          by means of false or fraudulent pretenses, representations and promises including
          (among other things) misrepresenting the disputed items, the source, author, and
          place of mailing of the dispute correspondence, concealing that such
          correspondence was drafted by and sent from Defendants, and causing the U.S.
          Postal Service mails and interstate wires to be used to transmit forged, disguised
          communications in interstate commerce.

(Doc. 257-1 at 31.)

          Based on the framing of Plaintiff’s claims in the pretrial order, the fraud includes two main

categories of fraud: 1) fraudulent misrepresentations regarding the negative tradelines at issue; and

2) fraudulent misrepresentations and concealment regarding the identity of the sender of the

dispute letters and the electronic disputes.5 Plaintiff asserts in its opposition memoranda that it has

put forth a dispute of fact as to both. Defendants argue that there is no evidence of fraudulent

misrepresentation regarding the tradelines and, with respect to the identity of the sender, that these



5
  Plaintiff has also included several categories of fraud in the contentions’ section of the pretrial order. Although
Plaintiff’s response to the joint motion for summary judgment also relies on this conduct, Defendants did not move
for summary judgment on these contentions.

                                                        15
         Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 16 of 33




statements were not false - because they had the authority to send correspondence - and that they

were not fraudulently concealed - because they had no duty to disclose that they sent the dispute

letters. Defendants further argue that Plaintiff cannot show that the violation was the cause of

Plaintiff’s injury because Plaintiff would have taken the same actions even if it had known the

identity of the sender. Notably, although Defendants do not admit that Lexington Law is a CRO

under the federal statute, Defendants do not argue that Plaintiff was required to respond because

Lexington Law is not a CRO.

         False Statements Regarding the Negative Tradelines

         Plaintiff contends that Defendants encourage consumers to challenge all negative

tradelines even if those tradelines are accurate. In support of this contention, Plaintiff has cited to

call transcripts that several consumers had with various employees of Defendants. (Doc. 318 at

27.) For example, one consumer, T.B.6, chatted online with a paralegal for assistance on either

July 8 or August 7, 2018.7 (Doc. 318-33.) T.B. informed the paralegal that he did not know what

challenge action to select for his negative tradelines on case valet because “nothing applies.” (Id.

at 2.) T.B. stated that he didn’t know how this was all going to help him because everything is

“accurate,” which is what he “told them in the beginning,” and he was at least hoping to get the

items that he “settled with them” off of his report. (Id. at 3.) The paralegal begins reciting the

different selections from case valet, such as “not mine” or “never late.” (Id.) Although the

paralegal does not expressly tell T.B. to select a specific challenge for a negative tradeline, she

also does not address his statement that the debts are accurate but continues to inform him of the

different challenges that he can make. The exhibit then reflects that an item was challenged on



6
 The court has used the consumer’s initials for privacy concerns.
7
 The exhibit reflects the date as 2018-08-07 but there is no indication if the “08” indicates the month or the day.
(Doc. 318-33.)

                                                          16
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 17 of 33




July 16 and 17, 2018 to TransUnion and Equifax. (Id. at 4-5.) The exhibit indicates that a

challenge was sent to Plaintiff on T.B’s debt. There are also two undated letters to T.B. indicating

that a “formal debt validation request” was sent to Plaintiff. (Id. at 6.)

       Plaintiff has attached other exhibits referencing calls with Defendants’ employees. (See

Doc. 318 at 27-28.) These exhibits show that consumers have indicated that their debts are

accurate but Defendants’ employees encourage continuing to challenge these debts. Defendants

have attempted to dispute these factual contentions by stating that its clients have a right to a fair

and accurate report. Defendants also cite to five lines of deposition testimony stating that

Lexington Law only verifies tradelines. (Doc. 334 at 7.) Plaintiff, however, has attached an exhibit

that indicates that Lexington Law submitted a legal challenge to a debt in addition to seeking a

verification. (Doc. 318-33.) Moreover, Plaintiff has submitted dispute letters which show that

Lexington Law has sent disputes that challenge the debt instead of merely asking for verification.

(See Doc. 310-8) (“Negative credit reporting should be removed from my credit report because

my identity was stolen.”) Lexington Law’s engagement agreement also suggests that it will

challenge the accuracy of debt on behalf of the client.

       At this stage, the court finds that there is a genuine dispute of material fact as to whether

Lexington Law made false statements regarding the accuracy of negative tradelines in the dispute

letters that were mass mailed to Plaintiff.

       Misrepresentations and Concealment Regarding the Identity of the Sender in the

Mailed Dispute Letters

       The bulk of Plaintiff’s claim involves the alleged misrepresentations and omissions

surrounding the dispute letters. It is undisputed that the letters, each of which appears to be signed

by a consumer and contains a return address of the consumer, were not written by those consumers,



                                                  17
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 18 of 33




were not signed by the consumers, and were not placed in the mails by the consumers. Rather, the

letters were generated by Lexington Law from a bank of forms. The letters were written in the

first person and appear as if they were coming directly from a consumer. The postmark also

reflects a mailing from the state identified on the return address although all of the letters originated

in Utah. None of the consumers verified the information in the letters and no one from Lexington

Law reviewed the letters prior to their being sent out.

        Plaintiff argues that the letters, as a whole, contain affirmative false representations in that

the return address is false and Defendants concealed the fact that Lexington Law drafted the letters.

Plaintiff argues that this intentional concealment was done so that Plaintiff would have to respond

to the dispute under the applicable statute. This scheme to defraud was perpetrated using the mails

as Defendants sent out the letters - with these fraudulent misrepresentations and omissions - en

masse using the postal service. Plaintiff contends that this scheme resulted in a loss of millions of

dollars because Plaintiff was forced to investigate all of these disputes that it would not have

investigated had it known that these letters originated from Lexington Law. Defendants counter

that the statements are not false because Lexington Law’s relationship with its consumer clients

authorized Lexington Law to send letters on each consumer client’s behalf. Defendants further

assert that Lexington Law had no duty to disclose the fact that it was the entity drafting and mailing

out the dispute letters.

        The parties spend a significant amount of time arguing the significance of Lexington Law’s

engagement agreement and other laws relating to whether Lexington Law had a duty to disclose

to Plaintiff that Lexington Law drafted and sent the dispute letters. In light of the Tenth Circuit’s

authority, however, a duty to disclose is not required in order to establish actionable fraud under

the mail and wire fraud statutes. Rather, nondisclosure, such as a misleading omission, can support



                                                   18
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 19 of 33




a claim of fraud if “it is intended to induce a false belief and resulting action to the advantage of

the misleader and the disadvantage of the misled.” Gallant, 537 F.3d at 1228.              Notably,

Defendants cite to United States v. Cochran, 109 F.3d 660, 665 (10th Cir. 1997), for the

proposition that “[w]hen an allegation of fraud is based upon nondisclosure, there can be no fraud

absent a duty to speak.” (Doc. 269 at 19.) The full sentence, however, states that “Mr. Cochran

bases his argument on the Supreme Court's holding in Chiarella v. United States, 445 U.S. 222,

235 ... (1980), that ‘[w]hen an allegation of fraud is based upon nondisclosure, there can be no

fraud absent a duty to speak.’” Id. The Tenth Circuit went on in Cochran to hold that, in the

context of certain transactions in a wire fraud prosecution, “a misleading omission[ ] is actionable

as fraud ... if it is intended to induce a false belief and resulting action to the advantage of the

misleader and the disadvantage of the misled.” Id. (citing Emery v. American General Finance,

Inc., 71 F.3d 1343, 1348 (7th Cir. 1995)).

       In their reply brief, recognizing the Tenth Circuit’s holding in Gallant, Defendants argue

that Lexington Law’s actions in concealing the identity of the sender is not misleading, arguing

that there “is nothing misleading about sending letters in the client’s name where the client is the

source of the letter and the subject of the tradeline.” (Doc. 334 at 13.) Defendants then go on to

say that such an omission cannot constitute a federal crime. The issue is not whether the omission

itself is a federal crime but whether the omission was intended to induce a false belief, which

resulted in an advantage to the misleader and a disadvantage to the misled. Viewing the facts in a

light most favorable to Plaintiff, this omission was clearly intended to result in Plaintiff’s belief

that the letters were sent from consumers. Based on the facts, Defendants went to great lengths to

ensure that the identity of the sender would be difficult, if not impossible, to determine. This was

done by utilizing a bank of letters with thousands of different templates, different spellings, and



                                                 19
           Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 20 of 33




phrases, and by purposefully mailing these letters from the State that was identified in each letter’s

return address. The significance of the sender, as Defendants well know, is that Plaintiff must

investigate a dispute that is initiated by a consumer. See 15 U.S.C. § 1681s-2(a)(8). Failure to do

so can result in significant fines by the government. As Plaintiff pointed out, had it ignored this

duty, it could have resulted in fines of millions of dollars based on the 595,117 dispute letters it

received from Lexington Law. Under the FCRA, willful non-compliance fines range from $100-

$1,000 per violation. 15 U.S.C. § 1681n(a)(1)(A). A reasonable jury could conclude that

Lexington Law was counting on Plaintiff to treat these letters as those from a consumer and not

from a CRO as Plaintiff can ignore a letter from a CRO as frivolous.

           Moreover, Defendants argument that the dispute letters do not contain false statements

because they had authority to send letters in the consumers’ names is not persuasive. Defendants

are relying on the engagement letters which did give authority to send correspondence in the

consumer’s name. In support of their argument, Defendants cite to several cases which stand for

the proposition that an agent may sign the principal’s name without indicating that this act was

done by an agent. (See Doc. 269 at 17-18.) None of those cases, however, state that such an act

is authorized when the document is never reviewed by the principal nor reviewed by the agent who

used a computer to generate the letter and signature.8 In CBE Group, Inc. v. Heath, No. 17-2594,

2020 WL 584620 (N.D. Texas Feb. 6, 2020)9, a case heavily cited by Defendants, the district court


8
  See, e.g., Estate of Stephens, 28 Cal. 4th 665, 670, 49 P.3d 1093, 1095 (2002) (“Shirley immediately told Austin of
each step of the execution, notarization, forwarding of the deed to the County Recorder's office for recording, and
return of the deed to him after recording. At each of these steps Austin verbally acknowledged to Shirley that that was
what he wanted to happen and instructed her to proceed with the next step.”) In re Barber, 982 S.W.2d 364, 367 (Tex.
1998) (finding that a judge’s rubber-stamped signature affixed by his clerk was acceptable because it was undisputed
that the judge directed her to place his stamp on the order). Elliott v. Mut. Life Ins. Co. of New York, 91 P.2d 746, 747
(Okla. 1939) (finding that letter was enforceable when agent wrote letter on behalf of principal and signed the
principal’s name after being directed to do the same).


9
    An appeal in this matter is currently pending before the Fifth Circuit. Case No. 20-10166.

                                                           20
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 21 of 33




set aside the jury’s verdict finding that Lexington Law committed fraud by sending dispute letters

that purported to be from the consumer. In doing so, the district court cited to Attorney Grievance

Commission of Maryland v. Paul, 187 A.3d 625, 459 Md. 526 (2018). In Paul, the court concluded

that an attorney did not make any false statement or omission by signing a nondisclosure agreement

in the client’s name. Id. at 635-36. Significantly, prior to signing the document, the “[attorney]

and [client] discussed the relevant agreement, and [client] gave [attorney] his permission to sign

his name on the agreement because Burke was away on vacation.” CBE Grp., Inc., 2020 WL

584620, at *8 (quoting Paul, 187 A.3d at 636). Although there was no dispute that no one reviewed

the dispute letters at issue, the district court in CBE Group determined that Lexington Law’s

conduct did not amount to misrepresentation. Id. By contrast, in this case the court finds that the

lack of review of the dispute letters by the consumer or an attorney at Lexington Law with access

to the consumer’s file is significant. Although Lexington Law had authority to send a letter in the

consumer’s name, it is undisputed that these letters were not reviewed prior to being sent out.

Indeed, at some level the letters appear to be fabrications in the sense that they are form letters

selected by a computer algorithm, complete with spelling errors built in to add the appearance of

legitimacy, but otherwise rendered without review by any human to confirm that they are truthful

and accurate with respect to the consumer from whom they purport to originate. Lexington Law

has not established that its authority extended to sending form letters that were never reviewed for

accuracy. Moreover, given that they were form letters, it would be highly unlikely that all of the

statements in the letters were true for all 595,117 letters. See In re Disciplinary Action Against

McCray, 2008 ND 162, ¶ 21, 755 N.W.2d 835, 843 (N.D. Sept. 3, 2008) (“He was obviously aware

the form letters were not written or sent by [the client] and the information contained in them could




                                                 21
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 22 of 33




not possibly be true for 9,450 clients.”) The court finds that there is a fact issue as to whether

Lexington Law made false affirmative statements in the dispute letters.

       Finally, with respect to this scheme to defraud, Defendants argue that it did not proximately

cause Plaintiff’s injuries because Plaintiff would have taken the same actions even if it had known

that Lexington Law was the sender of the 595,117 dispute letters. The court, however, declines to

view the evidence in the way that Defendants argue it should be viewed.

       In opposition, Plaintiff asserts that the statements and omissions were material and that it

would not have responded to the 595,117 dispute letters had it known that Lexington Law sent

those letters. (Doc. 311 at 33-34.) This is because Lexington Law is a CRO and Plaintiff’s policy

is to not investigate disputes initiated by CROs. (Id. at 10-11.) In support of this, Plaintiff cites

to the testimony of its corporate representative Tracy Bengtson. Bengtson testified that “dispute

letters sent by a credit repair organization that identified themselves as a credit repair organization

are considered frivolous and do not merit a response, and that is Ad Astra’s policy.” (Doc. 318-5

at 440:20-25.) Bengtson then testified that Plaintiff responds to disputes from attorneys and those

disputes are treated as an attorney dispute and is routed to a different compliance officer. (Id. at

443:22-444:3.) Bengtson was then asked “if the letter is signed [by] an attorney that is a credit

repair organization, what does Ad Astra do in that circumstance?” (Id. at 446:3-5.) Bengtson

replied that Plaintiff would still consider that letter to be an attorney dispute. (Id. at 446:7-11.)

       Defendants argue that this testimony is the death knell to Plaintiff’s claim because Plaintiff

cannot show that their actions, in concealing the identity and source of the letters, were the

proximate cause of Plaintiff’s injury because Plaintiff would have responded to all 595,117 dispute

letters had Lexington Law included its letterhead on the dispute letters. Defendants can present

this argument to the jury. The court cannot conclude on summary judgment that a response by a



                                                  22
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 23 of 33




corporate representative regarding what Plaintiff would do when faced with a single letter is the

same action Plaintiff would have taken with 595,117 letters given the substantial amount of time

and effort that Plaintiff had to expend in responding to all of these letters and the evidence that

Plaintiff expended time and energy trying to prove that these letters were coming from a CRO.

       Given the evidence and the fact that Plaintiff does not have to respond or suspend debt

collection on disputes initiated by a CRO under the FCRA, the court finds that Plaintiff has shown

that there is a dispute of material fact as to whether Plaintiff’s damages, which include lost profits

from collections and other damages from the time spent responding to the dispute letters, were

caused by the alleged RICO violation. Therefore, Defendants’ motion for summary judgment

based on a failure to establish a genuine dispute of material fact as to whether Defendants engaged

in mail fraud is denied.

       Misrepresentations in Electronic Disputes

       Plaintiff has also asserted that Defendants engaged in a scheme to defraud in which they

made false representations in connection with the 687,916 electronic disputes sent to the Bureaus

by Lexington Law concerning debts Plaintiff was trying to collect from 2014 through mid-2019.

Defendants move for summary judgment on the basis that Plaintiff cannot establish that false

representations were made. The undisputed facts show that the Bureaus were aware that Lexington

Law submitted the disputes. In sending the electronic disputes to Plaintiff, the Bureaus do not

identify who submitted the electronic dispute. Therefore, Defendants argue that they have made

no affirmative misrepresentations in submitting the electronic disputes.

       In response, Plaintiff argues that the evidence shows that Lexington Law deceived Plaintiff

by using the Bureaus as a conduit for their scheme. Plaintiff further argues that at least one Bureau,

TransUnion, contractually agreed not to disclose the source of the electronic dispute and that



                                                 23
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 24 of 33




Lexington Law misrepresented to the Bureaus that it was a reseller under the FCRA. Plaintiff also

asserts that Lexington Law disputed accurate information. First, with respect to the contractual

agreement not to disclose, this fact has no bearing on the allegations of fraud because the evidence

is that the Bureaus do not identify the identity of the person making the dispute in any event.

Second, with respect to a misrepresentation in the Bureau contracts regarding Lexington Law’s

status as a reseller, a reseller is a legal term under the FCRA. 15 U.S.C. § 1681a(u). To establish

a violation of wire fraud, the scheme must be based on a false statement of material fact. Tronsgard

v. FBL Fin. Grp., Inc., 312 F. Supp.3d 982, 993 (D. Kan. 2018). The representation that Lexington

Law is a reseller is a representation of law, not one of fact, and therefore it is not actionable in

fraud. Id. (holding that a misrepresentation that an employee is an independent contractor is not

actionable as it is not a statement of fact).

        Plaintiff offers no facts regarding statements made by Lexington Law, or any other

Defendant, to the Bureaus that led to their designation of Lexington Law as a reseller in the

contractual agreements. Defendants argue that they are a reseller when they resell credit reports

to their consumer clients. As Plaintiff has made no effort to establish what false statements of fact

were made to the Bureaus regarding Lexington Law’s status as a reseller, Plaintiff has not

established fraud regarding Lexington Law’s reseller status. Therefore, to the extent Plaintiff’s

wire fraud claim is based on misrepresentations regarding Lexington Law’s status as a reseller and

its contracts with the Bureaus regarding the transmissions of e-disputes, Plaintiff has not

established a dispute of fact regarding a scheme to defraud.

        However, as discussed earlier, Plaintiff has introduced evidence that Lexington Law

disputes negative tradelines even when the affected consumers admit that the tradelines are

accurate. Therefore, the court finds that there is a material dispute of fact as to whether Lexington



                                                 24
         Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 25 of 33




Law submitted e-disputes which were inaccurate. It will be Plaintiff’s burden to establish this

evidence at trial with respect to the e-disputes.

         B. Individual Defendants

         Defendants Adam Fullman and Kevin Jones move for summary judgment on the basis that

Plaintiff has not established that they operate and manage the Lexington Law enterprise. Plaintiffs

have asserted alternative allegations of the enterprise at issue. Count 1 alleges that the enterprise

is an association-in-fact enterprise consisting of Defendants Heath, Fullman, Jones, Johnson, the

Progrexion Entities, Lexington law, and certain non-defendants. (Doc. 257-1 at 31.) Count 2

alleges an alternative RICO enterprise which consists of only Lexington Law and alleges that the

remaining Defendants operated and managed the alternate enterprise’s affairs. (Id. at 32.) Plaintiff

further alleges that each Defendant is employed by or associated with the Enterprise and operates

and manages its affairs. (Id. at 31-32.)

         As discussed, to establish a violation of § 1962(c), Plaintiff must show that each Defendant

conducted or participated, directly or indirectly, in the conduct of the enterprise’s affairs. A RICO

enterprise is “any individual, partnership, corporation, association, or other legal entity, and any

union or group of individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4).

Plaintiff’s RICO claim in count 1 is based on an allegation of an “association-in-fact” enterprise.

An association-in-fact enterprise “must have at least three structural features: a purpose,

relationships among those associated with the enterprise, and longevity sufficient to permit these

associates to pursue the enterprise's purpose.” Boyle v. United States, 556 U.S. 938, 946 (2009).

Fullman and Jones argue that they did not conduct or participate in the conduct of the enterprise

or alternate enterprise.10


10
  The difference in the alternative allegations concerns the members of the enterprise. Otherwise, the allegations
regarding the conduct is identical. Therefore, the court will proceed to refer to the enterprise throughout this order.

                                                         25
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 26 of 33




       To prove its claim against Fullman and Jones, Plaintiff must show that each Defendant

“participated in the operation or management of the enterprise itself.” George v. Urban Settlement

Servs., 833 F.3d 1242, 1251 (10th Cir. 2016). Liability depends on these Defendants participating

in the conduct of the enterprise and not just their own affairs. In re: EpiPen, 336 F. Supp.3d at

1318 (quoting Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 163 (2001)). To meet the

operation and management test,

       the defendant need not have primary responsibility for the enterprise's affairs, a
       formal position in the enterprise, or significant control over or within an enterprise.
       This test requires less. Instead, even lower rung participants in the enterprise who
       are under the direction of upper management may be liable under RICO if they
       have ‘some part’ in operating or managing the enterprise's affairs. Yet, allegations
       that simply describe a defendant's conduct through its regular course of business,
       goods and services that ultimately benefit the enterprise do not suffice to state a
       RICO claim.

Id. (internal citations and quotations omitted).

           Adam Fullman

       The facts, both undisputed and those viewed in a light most favorable to Plaintiff, regarding

Fullman’s involvement with Lexington Law and the scheme to defraud create a dispute of material

fact as to whether he participated in the operation or management of the enterprise. Fullman is a

licensed California attorney who is of counsel to Lexington Law. In that role, he speaks to

Lexington Law clients who are located in California when those clients ask to speak with an

attorney. (Doc. 316-1 at 64:2-7.) Fullman is paid a monthly flat rate fee under the of counsel

agreement. Fullman is a principal of the Fullman Law Firm. He is not a partner, member, owner,

or employee of Lexington Law. (Doc. 282.) Fullman knows that Lexington Law gets its clients

from advertising but he is not involved in and does not participate in the marketing. (Doc. 316-1

at 52:10-19.) Fullman also knows that Progrexion helps with marketing and sales. (Id. at 78:13-

15.) Fullman believes that he met Jeffrey Johnson, Progrexion’s President, back in 2005. At that

                                                   26
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 27 of 33




time, he believed that Progrexion and Lexington Law officed next door because Johnson had

walked over to Lexington Law from his office. (Id. at 125:1-9.) Fullman has no knowledge

regarding the financial relationship between the Progrexion entities and Lexington Law. (Id. at

125:10-12.) Fullman considers both Heath and Kevin Jones friends and will have lunch with them

when he is in Utah.

       Lexington Law’s profile lists Fullman as a directing attorney at Lexington Law -

California. (Docs. 306-10 at 11.) Fullman estimates that he and his firm receive more than 1,000

new clients a month under the of counsel agreement. Fullman is not involved with drafting or

sending the dispute letters at issue in this case. (Doc. 306 at 2, 10; 316-1 at 66:15-24.) Fullman

understands that the dispute letters are generated by Lexington Law based on forms and are

electronically signed on behalf of the clients. Fullman knows that this procedure has been used

since he began working with Lexington Law in 2005.

       Under the of counsel agreement, Fullman is responsible for the majority of his overhead,

such as his office, staff, and equipment, although Lexington Law reimburses Fullman for operating

expenses related to his representation of Lexington Law clients, such as supplies and postage.

(Doc. 282 at 21.) Fullman’s duties include analyzing credit reports and information provided by

clients. Fullman will also draft letters on behalf of consumers. Fullman testified that he has drafted

letters under the Lexington Law name for landlords to show that the client has taken steps to

dispute an item on his or her credit report. (Doc. 316-1 at 96:2-24.) Fullman can review the

client’s file in Lexington Law’s computer system and make changes if necessary.

       Fullman argues that Plaintiff has failed to introduce any evidence to support that he

conducted or participated in the affairs of the enterprise. According to the pretrial order, the

purpose of the enterprise is to “defraud debt collection agencies like Ad Astra by profiting from



                                                 27
        Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 28 of 33




‘credit repair’ services in a manner that is illegal and fraudulent.” (Doc. 257-1 at 32.) The question

is - did Fullman participate in or conduct those affairs or was he just engaging in his regular

business by providing of counsel services to Lexington Law? Fullman argues it’s the latter while

Plaintiff argues that his entire representation of Lexington Law’s clients was related to the scheme

to defraud. In support of his position, Fullman cites to Baumer v. Pachl, 8 F.3d 1341 (9th Cir.

1993). In that case, the outside attorney had sporadic involvement with the enterprise which

included the preparation of two letters in 1982, a partnership agreement, and assistance in the

bankruptcy proceeding, which involved another two letters. The court held that this was not

sufficient to find that he conducted or participated in the enterprise. Significantly, the enterprise

began several years before his involvement, his role was limited, and he never held a formal

position in the partnership. Id. at 1344-45. Although Fullman does not personally send out the

letters or review the same, neither does any other attorney at Lexington Law. Moreover, Fullman

has been of counsel for Lexington Law since 2005. In that role, he knows that the firm’s primary

role is credit repair services. He assists in that role by talking to hundreds of clients to advise them.

He also makes changes to their files, which is significant in that the electronic files are what trigger

the dispute letters.

        Fullman also cites to BancOklahoma Mortg. Corp. v. Capital Title Co., 194 F.3d 1089,

1102 (10th Cir. 1999), in support of his position. In that case, the court stated that a review of the

record, almost 50 volumes, did not show any support for a finding that outside title companies

managed a RICO enterprise. Although the plaintiff had claimed that the title companies failed to

correct misrepresentations, made misrepresentations to the homeowners, failed to make certain

disclosures, and other allegations, the record simply did not support these claims. Id. The title

companies simply provided their regular title services to the entities that comprised the enterprise.



                                                   28
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 29 of 33




Id. Again, although Fullman does not draft the dispute letters at issue, he represents the Lexington

Law California clients. He is paid by Lexington Law to do so and he is actively involved in the

clients’ representation, which includes making changes to their files. Fullman has represented

thousands of clients on behalf of Lexington Law over the years.

       The court finds that Plaintiff has shown a dispute of material fact as to whether Fullman

had some part in directing or participating in the operation of the enterprise. See CGC Holding

Co., LLC, 974 F.3d at 1211 (finding sufficient evidence that a defendant was liable when she

received money generated by the activities’ of the co-conspirators and she drafted letters in the

early days of the scheme); VNA Plus, Inc. v. Apria Healthcare Grp., Inc., 29 F. Supp. 2d 1253,

1259 (D. Kan. 1998) (finding that a defendant involved in the day to day operations by controlling

the billing services and practices of the enterprise was at the center of the enterprise).

       Fullman’s motion for summary judgment is therefore denied.

           Kevin Jones

       The facts, both undisputed and those viewed in a light most favorable to Plaintiff, regarding

Jones’ employment by Lexington Law and the scheme to defraud create a dispute of material fact

as to whether he participated in the operation or management of the enterprise. Jones began

employment with Lexington Law as an associate attorney. Prior to the allegations in this case,

Jones had a small ownership interest in Lexington Law but he never received a percentage of

revenue. (Doc. 317 at 2.) He was also involved in the training of paralegals when he was an

associate attorney. At that time, prior to 2012, Jones would have trained Progrexion’s marketing

staff. (Doc. 277-2 at 37:2-16.) In 2012, he was named the Director of Attorney Operations and,

in 2015, he also took on the role of COO. His primary job was the day to day operation of

Lexington Law’s Compliance Program. He created the compliance management system to handle



                                                  29
         Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 30 of 33




complaints and he also created a process called CARE, which is the Client Attorney Rapid

Escalation. (Doc. 277-2 at 51:18-52:19.) As part of his duties, he supervised the in house attorneys

and participated in the hiring of attorneys. Jones does not have access to information regarding

Lexington Law’s revenue. (Doc. 317 at 2.) Jones’ employment agreement required him to oversee

the day-to-day operation of the firm when Heath was absent.

         Jones testified that he was not involved in drafting or revising the dispute letters. (Doc.

277-2 at 160:8-14.) Jones did know that the letters are drafted with a computer program. Jones

previously expressed criticism over the letters because he would receive complaints from the

clients regarding the letters. Jones thought the letters seemed unprofessional because the dispute

letters were not on firm letterhead. (Doc. 308-2 at 100:13-18.) Jones was told that letterhead was

not used because the letters would be less likely to be reviewed by the creditors. (Id. at 43:12-14.)

During his time at Lexington Law, Jones was not involved with the writing of any policies with

respect to the communication with creditors or the Bureaus. (Doc. 277-2 at 238:4-9.) Jones also

testified that Lexington Law relied on the client’s representations regarding their debt. Jones was

aware of Progrexion’s business relationship with Lexington Law but he had never seen the

servicing agreements between Lexington Law and the Progrexion entities. (Id. at 207:4-7.) Jones

testified that in his experience at Lexington Law, Heath did what Progrexion asked him to do, and

everything regarding marketing decisions was run through Progrexion. (Doc. 308 at 47:23-25,

139:24-25.) Jones separated from Lexington Law in 2019. He received a severance package when

he separated.

         Jones argues that Plaintiff has failed to identify any specific facts that he directed the affairs

of the enterprise. The only authority in support of his motion is BancOklahoma. (Doc. 277 at 6.)11


11
  Jones cited additional authority in his reply brief. (Doc. 337.) The authority cited therein is not persuasive to the
court as it concerned outside parties and not those employed at the center of the enterprise. (Id. at 6-7.)

                                                         30
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 31 of 33




This authority is not persuasive for the reasons discussed herein. Jones is not an outside party as

in BancOklahoma. Jones was an integral part of Lexington Law for a significant number of years.

He was involved in training paralegals, hiring attorneys, supervising those attorneys, and handled

the firm’s compliance issues. Moreover, Jones was the second person in authority at Lexington

Law and was to oversee it in Heath’s absence. The court finds that Plaintiff has established a

dispute as to whether Jones had “some part in directing” the affairs of the enterprise. Reves, 507

U.S. at 179; VNA Plus, Inc., 29 F. Supp. 2d at 1259.

       Jones’ motion for summary judgment is denied.

       C. RICO Conspiracy

       Defendants also moved for summary judgment on Plaintiff’s claims of RICO conspiracy.

Defendants argued that a conspiracy claim cannot survive absent an underlying RICO violation.

Defendants’ argument is accurate; however, the court has determined that the RICO substantive

claims must proceed to trial. Therefore, Defendants’ motion for summary judgment on the RICO

conspiracy claims is denied.

       D. State Law Fraud Claim

       Defendants move for summary judgment on Plaintiff’s state law fraud claim. This claim

is based on the same facts as the RICO claims. Therefore, for the reasons stated in this order, the

court finds that there is a material dispute of fact as to whether Defendants made fraudulent

representations. Defendants further argue that Plaintiff did not reasonably rely on the false

representations and omissions because Plaintiff delayed its investigation into trying to determine

where the letters were coming from. (Doc. 269 at 25-27.) Plaintiff, however, argues that the

evidence supports that the dispute letters gradually increased and that it only learned the extent of

the scheme prior to the initiation of the suit. (Doc. 310 at 14.) The court finds that the question



                                                 31
           Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 32 of 33




of whether Plaintiff reasonably relied on the representations in the dispute letters is in dispute and

this question must be resolved by a jury.

           Defendants also assert that Plaintiff has not shown that its damages were caused by

Defendants because Plaintiff would have taken the same actions had it known that the letters were

from Lexington law. The court determined that this issue is also for the jury for the reasons

discussed herein.

           E. Collection Damages

           Defendants argue that Plaintiff’s collection damages were caused by its own business

decisions and not by Defendants’ conduct. Under the FDCPA, a debt collector must cease

collection activity if a consumer disputes the validity of the debt within 30 days of the consumer’s

receipt of an initial communication from that debt collector. 15 U.S.C. § 1692g(a)-(b). Defendants

argue that Plaintiff has not established that the dispute letters were sent within that 30-day window

and, therefore, Plaintiff was not required to halt collection. Plaintiff’s business practice is to halt

collections on debts anytime a consumer challenges a debt. Plaintiff asserts that this is done in

good faith and so that Plaintiff is not subjected to liability for collecting an inaccurate amount.

(Doc. 318 at 40.)

           The court finds that this issue is also one for the jury. Defendants are free to argue that

they did not cause these damages if the jury determines that Plaintiff has otherwise proven its

case.12

     IV.      Conclusion




12
  The court notes that Defendants have filed an objection to Plaintiff’s expert regarding these damages. (Doc. 264).
The court need not resolve this issue in order to rule on the present summary judgment motions. However, the court
has not yet determined whether the evidence regarding these damages is admissible based on the arguments raised by
Defendants.

                                                        32
       Case 6:18-cv-01145-JWB Document 363 Filed 02/26/21 Page 33 of 33




      Defendants’ joint motion for summary judgment (Doc. 268) is GRANTED IN PART and

DENIED IN PART. Fullman’s motion for summary judgment (Doc. 272) and Jones’ motion for

summary judgment (Doc. 276) are DENIED. Plaintiff’s motion to file a surreply (Doc. 344) is

DENIED.

IT IS SO ORDERED. Dated this 26th day of February 2021.

                                                 __s/ John W. Broomes__________
                                                 JOHN W. BROOMES
                                                 UNITED STATES DISTRICT JUDGE




                                            33
